Citation Nr: 0829940	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Entitlement to an increased rating for valvular heart 
disease with left ventricular hypertrophy, evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for hypertension, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 15, 1984, 
to March 11, 1989; he had 5 months and 15 days of active 
service prior to August 15, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the veteran submitted new evidence 
consisting of medical records related to right knee surgery 
after the appeal was certified to the Board.  Absent a waiver 
from the veteran, a remand is necessary when evidence is 
received by the Board that has not been considered by the 
agency of original jurisdiction (AOJ).  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Here, the underlying issue of service connection for his 
right knee disability is being remanded as the new evidence 
submitted by the veteran constitutes new and material 
evidence to reopen the claim.  

(Consideration of the veteran's claims for an increased 
rating for hypertension and the underlying issue of service 
connection for right knee disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran's service-connected valvular heart disease is 
manifested by symptoms at a workload of seven metabolic 
equivalents (METs), and a left ventricular dysfunction with 
an ejection fraction of 58 percent.

2.  By a September 1997 decision, the Board denied service 
connection for a right knee disability.

3.  The evidence related to the veteran's right knee claim 
received since the September 1997 Board decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for valvular heart 
disease with left ventricular hypertrophy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7000, 7007 (2007).

2.  A September 1997 Board decision denying service 
connection for a right knee disability is final; new and 
material evidence sufficient to reopen the veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Mayfield, supra, at 128.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be received in order to reopen his previously denied claim, 
and provided the definition of new and material evidence.  
The veteran was also apprised of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, supra, at 
47, the Board notes that the veteran was apprised of these 
criteria in correspondence dated in May 2006.  

The Board notes that the notification did not include notice 
to the veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his condition has 
on his daily life.  Nevertheless, during a VA examination 
conducted in August 2005, the effects of the veteran's 
disabilities on his life's daily activities were addressed 
and taken into account and the veteran was not adversely 
affected by the absence of notice in this regard.  Id.  In 
sum, as regards VA's duty to notify, the Board finds that 
during the administrative process the veteran was afforded 
the information necessary such that he has not been adversely 
affected by any defective notice error.  The RO also provided 
a statement of the case (SOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations, including diagnostic 
criteria.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

Background

The veteran was granted service connection for valvular heart 
disease with left ventricular hypertrophy, rated as 30 
percent disabling, in a 2002 rating decision.  The veteran 
contends that he is entitled to a higher rating for his 
valvular heart disease.  The veteran contends that the rise 
and fall of his chest hurts.  The veteran also contends that 
he is entitled to service connection for a right knee 
disability.  The veteran applied to reopen his claim of 
service connection for a right knee disability in November 
2004.

A VA medical record dated in February 2004 indicates that the 
veteran did not have dyspnea.  A VA medical record dated in 
May 2004 shows that the veteran complained of increasing 
dyspnea and wheezing with grass cutting season.  The veteran 
was prescribed a nebulizer treatment.

A cardiolite treadmill stress test/myocardial perfusion in 
June 2005 was stopped due to chest pain after five minutes.  
A resting EKG showed sinus rhythm with LVH by voltage and ST-
T changes in V5 and V6 (downsloping ST depression of 1.5 mm).  
In the last 30 seconds of exercise, the veteran reported 
having mild substernal chest pain that resolved on its own.  
There was a further 0.5 mm ST depression noted in V5 and V6 
with EKG returning to resting appearance.  

In May 2005, the veteran presented to Urgent Care with chest 
tightness and shortness of breath after getting off work for 
the past two to three months with nausea and fatigue.  A 
chest x-ray in May 2005 showed no cardiomegaly.  

The veteran was diagnosed with valvular heart disease with 
mild to moderate regurgitation of 
mitral/aortic/pulmonary/tricuspid, progression shown.  He was 
also diagnosed with left ventricular hypertrophy and mild 
hypertensive cardiomyopathy.  The veteran's current METs was 
reported to be 7.0 and the ejection fraction was 58 percent.

Another VA medical record dated in May 2005 reports that the 
veteran denied any syncope.

A VA medical record dated in July 2005 reports that the 
veteran was able to speak in full sentences without dyspnea.

The veteran was afforded a VA examination in August 2005.  
The veteran complained of left chest discomfort, described as 
an ache at times during the past year, usually at rest.  He 
described being short of breath while walking his dog.  No 
chest pain with physical activity was reported.  The veteran 
reported getting light headed at night and after cutting 
grass.  He also reported that his feet swell standing all day 
while at work as a barber.  He reported no chest pain during 
sex, washing the car, pushing a lawn mower, or shoveling.  He 
was not taking any cardiac specific medications. 

The examiner reviewed the veteran's most recent EKG, chest x-
ray, and stress test results.  None of those diagnostic and 
clinical tests was repeated.  The EKG in May 2005 showed a 
normal sinus rhythm, left ventricular hypertrophy, 
inferolateral ST-T changes secondary to LVH and/or ischemia.  
No EKG changes effort capacity reduced.  Ejection fraction 
was 66 percent.  There was no reversible ischemia.  He 
attained a METS of 7.0.  

A VA medical record dated in August 2006 refers to an MRI 
that was done on the veteran's right knee.  The MRI revealed 
degenerative osteoarthritic changes involving the anterior 
and posterior horns of the medial and lateral menisci.  There 
was a linear hyper-intense signal in the posterior horn of 
the medial meniscus that extended to the inferior articular 
cartilage and was suggestive of a tear of the posterior horn 
of the medial meniscus.  There was mild chondromalacia of the 
patella and peri-articular fluid connection.  The cruciate 
and collateral ligaments appeared normal.  The knee showed 
joint effusion, minimal narrowing of the medial joint space.  
There were no demonstrable fractures.

A private medical record dated in October 2006 indicates that 
the veteran had surgery on his right knee for a medical 
meniscal tear.  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's valvular heart disease is evaluated utilizing 
Diagnostic Code 7000.  Under Diagnostic Code 7000, a 30 
percent rating is for application when workload of greater 
than five METs, but not greater than seven METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is for 
application when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

Here, the evidence shows that the veteran attained a workload 
of seven METs during his VA examination.  The VA examination 
also showed that the veteran's left ventricular dysfunction 
had an ejection fraction of 58 percent.  The veteran has not 
had problems with dyspnea beyond the workload demonstrated on 
examination.  The most recent medical record dated in July 
2005 shows that the veteran did not have dyspnea.  There has 
been no indication that the veteran had any episodes of acute 
congestive heart failure.  In sum, the evidence of record 
shows that a disability rating higher than the currently 
awarded 30 percent is not warranted and the claim for 
increased rating is therefore denied.  The preponderance of 
the evidence is against the claim.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the valvular 
heart disease has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's heart 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  In fact, the veteran experiences the 
very symptoms specifically contemplated by the rating 
criteria.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

New and Material Evidence

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran's claim for service connection for a right knee 
disability was denied in a September 1997 Board decision.  
Service connection was denied because there was no evidence 
of a current knee disability related to service.  

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the September 1997 
denial consisted of the veteran's service records, post-
service medical records showing possible early 
chondromalacia, and affidavits from those who served with the 
veteran declaring that the veteran injured his knee while in 
service.  

The evidence received since the September 1997 Board decision 
consists of an operative report dated in October 2006 related 
to surgery done on the veteran's right knee because of a 
medial meniscal tear, and the results of a MRI dated in 
August 2006 that reports a tear of the posterior horn of the 
medial meniscus, peri-articular fluid accumulation, and mild 
chondromalacia of the right patella.

Since the foregoing newly received evidence relates to the 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of definite current disability, the 
Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for a right knee disability has been received, and the 
application to reopen will therefore be granted.


ORDER

Entitlement to an increased rating for valvular heart disease 
with left ventricular hypertrophy is denied.

The claim of entitlement to service connection for a right 
knee disability is reopened; to this limited extent, the 
appeal of this issue is granted.


REMAND

The Board finds that a remand is necessary for an additional 
VA examination to assess the veteran's current level of 
disability resulting from his hypertension.  This is so 
because, since the last VA examination in August 2005, the 
veteran has contended that his hypertension has worsened.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (another 
examination was necessary when appellant complained of 
decreased hearing loss two years after his last audiology 
examination).

Having reopened the veteran's right knee claim. the Board 
finds that further development is necessary.  Specifically a 
VA examination is warranted to determine if the veteran's 
current right knee disability is related to military service.   

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his right knee or hypertension.  
After securing the necessary releases, an 
effort should be made to obtain those 
records that have not previously been 
secured.  

2.  The AOJ should thereafter arrange for 
the veteran to undergo a VA examination 
to determine the current level of 
disability experienced by the veteran due 
to hypertension.  

The AOJ should also arrange for the 
veteran to undergo a VA examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of all right knee 
disorders.  For each diagnosis, a medical 
opinion should be provided as to medical 
probabilities that each disorder is 
attributable to the veteran's period of 
military service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The examiner who examines the right knee 
must provide a medical opinion, based on 
review of the evidence of record, as to 
whether any current right knee disability 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service, specifically to include an 
incident in 1985 where the veteran 
contends he was moving furniture and his 
knee "snapped."  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination requests.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2007).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the increased rating 
issue remaining on appeal and re-
adjudicate the underlying issue of 
service connection for a right knee 
disability in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


